PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD




Application Number: 14/070,075
Filing Date: 1 Nov 2013
Appellant(s): Van't Hof, Wouter




__________________
Craig W. Hayden
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 1/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 8/16/2021 from which the Appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

It is initially noted that Appellant acknowledges within the Appeal Brief dated 1/18/2022 that claim 45 was rejected under 35 U.S.C. § 112, fourth paragraph (Appeal Brief, page 5, Status of Claims).  
However, it is also noted that the above rejection was not included within the Grounds of Rejection to be Reviewed on Appeal section (Appeal Brief, page 9).  Further, it appears Appellant provided no arguments to address this rejection within Appeal Brief. 

(A) Rejection under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, fourth paragraph

Claim 45 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The specifics for the rejection of claim 45 under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, fourth paragraph, can be found in the Office Action dated 8/16/2021 (expressly incorporated herein). 

(B) Rejection under 35 U.S.C § 103(a)

Claims 29-31 and 38-45 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Maziarz et al. (U.S. PGPUB 2006/0263337; 2006) as evidenced by Korngold et al. (Biology of Blood and Marrow Transplantation, Vol. 9, pp. 292-303; 2003).  
The teachings of Maziarz (as evidenced by Korngold), as well as the rationale for obviousness for the above rejection, can be found in the Office Action dated 8/16/2021 (expressly incorporated herein). 

(C) Rejection under 35 U.S.C § 103(a)

Claim 32 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Maziarz et al. (U.S. PGPUB 2006/0263337; 2006) as evidenced by Korngold et al. (Biology of Blood and Marrow Transplantation, Vol. 9, pp. 292-303; 2003), as applied to claims 29-31 and 38-45, further in view of Nguyen et al. (Journal of Immunological Methods, Vol. 275, pp. 57-68; 2003).  
The teachings of Maziarz (as evidenced by Korngold) and Nguyen, as well as the rationale for obviousness for the above rejection, can be found in the Office Action dated 8/16/2021 (expressly incorporated herein). 

(D) Provisional Double Patenting Rejection
(D)(1)  Claims 29-30 and 38-45 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 23-26 and 31-38 of co-pending Application No. 14/051,164.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
As indicated in the provisional rejection found in the Office Action dated 8/16/2021 (expressly incorporated herein), claims 29-30 and 38-45 of the instant Application encompass and/or are encompassed by claims 23-26 and 31-38 of co-pending Application No. 14/051,164.

(D)(2)  Claims 29-31 and 38-45 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 28 and 41 of co-pending Application No. 13/071,801 taken in view of Maziarz et al. (U.S. PGPUB 2006/0263337; 2006) as evidenced by Korngold et al. (Biology of Blood and Marrow Transplantation, Vol. 9, pp. 292-303; 2003).  This provisional rejection has been maintained and made for amended claims 43 and 44.
As indicated in the provisional rejection found in the Office Action dated 8/16/2021 (expressly incorporated herein), co-pending Application No. 13/071,801 claim 28 encompasses instant claims 29, 38, 41 and 42 as indicated in the provisional rejection.  Copending Application No. 13/071,801 claims 28 and 41 do not claim the cell banking method of instant claim 29, the cell adhesion molecules of instant claim 30, that the leukocyte is a lymphocyte in instant claim 31, the markers expressed in the cells of instant claims 39 and 40, the source of the cells of instant claim 43 and the in vitro assay of instant claim 45.
The teachings of Maziarz (as evidenced by Korngold) in the above rejection under 35 U.S.C. § 103(a) (i.e., Rejection (B), above) are expressly incorporated herein and provide such teachings missing from copending Application No. 13/071,801.
As indicated in the provisional rejection found in the Office Action dated 8/16/2021 (expressly incorporated herein), claims 29-31, 38-45 of the instant Application encompass and/or are encompassed by claims 28 and 41 of co-pending Application 13/071,801, taken in view of Maziarz (as evidenced by Korngold).

(2) Response to Argument
(A) Response to Rejection under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, fourth paragraph

Initially, it is noted that the Office Action dated 8/16/2021 is expressly incorporated herein.
Since Appellant provided no arguments for this rejection, the rejection is maintained.

(B) Response to Rejection under 35 U.S.C § 103(a)

Initially, it is noted that the Office Action dated 8/16/2021 is expressly incorporated herein.
For discussion purposes, the claim interpretation provided in the Office Action dated 8/16/2021 is presented herein.
Claim 29 is directed to a method of constructing a cell bank, where the first steps are expanding and storing generic cells, then subsequently detecting in an in vitro assay the effect of the generic cells on effects (i.e., any effects) (1), (2), (3) or (4), where the generic cells are contacted with a leukocyte and then assayed for the detection of levels of one or more effects (i.e., any effects) for (1), (2), (3) or (4).  
The assay is not otherwise defined in the claims or the specification such that it would provide any definitive meaning as to how in the in vitro assay generic cells are contacted with a leukocyte and detecting one or more effects (i.e., any effects) on (1), (2), (3) or (4) are to be interpreted by the Examiner.  Absent a definition by the Appellant, the Examiner is required to give terms their broadest reasonable interpretation (see MPEP § 2111; see also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000)).
Therefore, in light of the above, “detecting in vitro the effect of the cells on (1)...(2)...(3)...or (4)...by contacting cells with a leukocyte and detecting the level of one or more of effects (1)-(4)....” can be any physical wet lab assay known in the art that is able to assay any functional or physical properties of cells related to one of the four recited properties. 
Further provided below is a synopsis of the teachings of Maziarz with regard to “multipotent adult progenitor cells” (MAPCs), as well as charts (below) from the Office Action dated 8/16/2021 indicated where a claim limitation can be found within Maziarz.
Maziarz teaches the cells are “multipotent adult progenitor cells” (MAPCs), where MAPCs are not embryonal stem, embryonal germ or germ cells, and that they have the capacity to differentiate into cell types of at least two of the three primitive germ layer lineages (ectoderm, mesoderm, and endoderm) and, in many cases, into cells of all three primitive lineages (paragraphs 40 and 47).  Maziarz teaches that MAPCs can differentiate into cell types of at least two of endodermal, ectodermal and mesodermal germ layers (paragraphs 39, 40, 177 and 191; claims 1 and 2).  
MAPCs express telomerase, oct-3/4, rex-1, rox-1, and sox-2 (paragraphs 41, 58, 177, 178 and 333; claims 3 and 4).  Maziarz teaches that MAPCs are a class of non-ES, non-EG, non-germ cells which emulate the broad biological plasticity characteristics of ES, EG, and germ cells, while maintaining other characteristics that make non-embryonic stem cells appealing (e.g., MAPCs are capable of indefinite culture without loss of their differentiation potential; paragraph 42). 
Maziarz also teaches that the expanded and stored cells are isolated human bone MAPCs (i.e., from human bone marrow) are then grown to high population doublings of at least 10 to 40 (paragraphs 43, 48, 49 60, 213, 317 and 318; claims 5 and 8-10; i.e., cell culture expansion).  Maziarz further teaches that once MAPCs are established in culture, cells could be frozen and stored as frozen stocks (paragraph 337; cell banks).  MAPCs could be maintained and expanded in culture medium that is available to the art (paragraph 338).  Maziarz also teaches that MAPCs can be stored and maintained in cell banks, and thus can be kept available for use when needed where MAPCs may be used to treat inflammatory diseases (paragraphs 47 and 313; MAPCs are banked for future administration to a subject).
It is noted that Appellant indicates in the originally filed specification (paragraph 134) that MAPC is an acronym for “multipotent adult progenitor cell” (non-ES, non-EG, non-germ), where MAPCs have the capacity to differentiate into cell types of at least two, such as, all three, primitive germ layers (ectoderm, mesoderm, and endoderm) and express telomerase, Oct 3/4, rex-1, rox-1, sox-2).  Additionally, it is further noted that Appellant indicates in the originally filed specification (paragraph 179) that MULTISTEM® is the trademarked designation for the MAPC cell preparation used in Example 1. 
Maziarz teaches the same cells (MAPCs) that express the same markers and can differentiate into the same cell types for the same purpose as Appellant.  
Appellant, throughout prosecution has not argued that the MAPCs in Maziarz are not non-embryonic, non-germ cells, that the MAPCs do not express one or more of oct4, telomerase, rex-1, and rox-1 and that the MAPCs cannot differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers.  That is, despite during prosecution that the rejection of record provides Maziarz teaching MAPCs are the same cells as Appellant (i.e., MAPCs expressing the same markers for the same purpose), Appellant has not argued that the instantly claimed cells (and specified as MAPCs within the originally filed specification) are not identical to the Maziarz MAPCs as discussed in the rejection of record.
In view of the above, Appellant argues that the basis of the obviousness rejection relies on Maziarz’s MLR assays were assays for the effect of MAPCs on T-cell activation and Maziarz’s MLR assays showed that MAPCs reduce T-cell activation (Appeal Brief, pages 11-15).  Appellant argues the Declaration of Dr. Valentin-Torres provides evidence Maziarz did not investigate the effects of MAPC on T-cell activation where activation is not the same as proliferation (Appeal Brief, pages 11-19).  
Appellant further argues that a person of ordinary skill in the art would not have taken Maziarz as disclosing an assay for the effect of MAPCs on T-cell activation, rather, they would have known that Maziarz tested only for the effect of MAPCs on T-cell proliferation and would have known that the MLRs of Maziarz did not show that MAPCs reduce T-cell activation (Appeal Brief, pages 11-19).
Further, Appellant argues via disclosures from the Declaration of Dr. Valentin-Torres that Maziarz does not disclose an assay to detect an effect of MAPCs on T-cell activation and that Maziarz did not teach that MAPCs had such an effect (Appeal Brief, pages 13-15).  Appellant’s arguments have been fully considered and found not persuasive.
It is firstly noted that Appellant or Declarant again do not argue that the MAPCs in Maziarz are not non-embryonic, non-germ cells, that the MAPCs do not express one or more of oct4, telomerase, rex-1, and rox-1 and that the MAPCs cannot differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers.  That is, despite Maziarz teaching MAPCs are the same cells as Appellant (i.e., MAPCs expressing the same markers for the same purpose), Appellant or Declarant has not argued that the instantly claimed cells (and specified as MAPCs within the originally filed specification) are not identical to the Maziarz MAPCs as discussed in the rejection of record.
In view of the above claim interpretation, Maziarz teaches in vitro assay methods where a cell (MAPCs, the same cells as Appellant, expressing the same markers for the same purpose) are in an in vitro assay in which the cell (MAPCs) are in contact with a leukocyte and detecting in vitro the effect of the cell (MAPCs), where the MAPCs suppress proliferation of activated T-cells.  
In view of the above and claim 29, with regard to the claimed “cell” (i.e., MAPCs) 
Maziarz teaches: 
Claim 29 limitations of the cell:
Maziarz (paragraph(s)):
the cells (i.e., “the” cells or “any” cells) being:

non-embryonic and non-germ cells;
42, 168, 171 and 177
the cells that have one or more of:

Oct4 expression
41, 59, 177, 178, claim 4;
Telomerase expression  
41, 58, 177, 178, claim 3;
Rex-1 expression
41, 177, 333;
Rox-2 expression
41, 177, 333;
or can differentiate into cell types of at least two of

endodermal, 
39, 40, 177 191; Claims 1-2;
ectodermal and 
39, 40, 177 191; Claims 1-2;
mesodermal germ layers
39, 40, 177 191; Claims 1-2;


Appellant’s argument regarding activation is not persuasive since it appears Appellant did not provide any definition of activation within the specification.  As such, activation can be broadly construed as any activity that is the initiation of any function. 
As noted in the rejection of record, with regard to “detecting in vitro the effect of the cells,” Maziarz teaches that MAPCs have the ability to modulate, and suppress immune responsiveness via in vitro T-cell proliferation assays (paragraph 404, Example 6; i.e., detecting an effect the cells have on leukocytes; performing an in vitro modulation assay).  
With regard to “activation,” Maziarz also teaches that when T-cells are activated, they secrete cytokines such as IL-2 (interleukin 2), IFN-γ (interferon-gamma), and TNF-α (tumor necrosis factor-alpha) (paragraph 9; emphasis added).  Maziarz teaches exemplified assays where ConA (a T-cell activator), responder T-cells (prepared from lymph nodes) and MAPCs (from bone marrow), were added to microtiter plate wells (emphasis added; paragraphs 405-409; Example 6; MAPCs are in contact with the lymphocytes-leukocytes).  
Maziarz teaches increasing amounts of the T-cell activator ConA resulted in a dose-dependent stimulation (activation) of T-cell proliferation, where MAPCs inhibited proliferation of the ConA activated T-cells and inhibition depended on the dose of MAPCs (emphasis added; paragraph 412, Example 6; Fig. 4; in response to Appellant’s arguments; LN only designates the results for control reactions omitting MAPCs).  

    PNG
    media_image2.png
    488
    600
    media_image2.png
    Greyscale

The maximum inhibition, 50%, occurred and shows that MAPCs suppress the proliferation of activated T-cells (paragraph 412, Example 6; Fig. 4; in response to Appellant’s arguments). 
Maziarz also teaches in an exemplified in vitro T-cell assays that exposure of responder T-cells derived from the lymph nodes to stimulator cells resulted in very robust proliferative responses of the responder cells (paragraph 420; Example 7).  Maziarz also teaches in an exemplified in vitro method where 96 well microtiter plate wells were loaded with MAPCs (bone marrow), a stimulator (activator) cell stock (rat splenocytes – white blood cells that include T-cells) or control, or a responder cell stock (responder T-cells prepared from lymph nodes) or control; and media (emphasis added; paragraphs 413-417, Example 7; MAPCs are in contact with the lymphocytes).  Maziarz further teaches that MAPCs suppress proliferation of stimulated (activated) T-cells, where MAPCs have the ability to suppress proliferation of syngeneic and non-matched (allogeneic) T-cell proliferative responses as demonstrated by the results of mixed lymphocyte reactions (MLRs; paragraphs 413-417, Example 7; emphasis added).  
Further, the addition of increasing doses of syngeneic MAPCs and non-matched (allogeneic) MAPCs resulted in a significant and dose-dependent inhibition of T-cell activation, where maximal inhibition levels were ~80% and when the lowest doses of MAPCs were used, there was still 40-50% inhibition (emphasis added; paragraph 421; Example 7; MAPCs are in contact with lymphocytes and detect the level of an effect).   
Additionally, Maziarz exemplifies an in vitro method where MAPCs suppress previously stimulated (activated) T-cells in mixed lymphocyte reactions (MLRs; MAPCs are in contact with the lymphocytes-leukocytes), where MAPCs strongly suppress T-cell proliferation in MLRs when they are added three days after stimulation by allogeneic splenocytes (emphasis added; paragraph 437, Example 10).  
It is also noted that Fig. 3 (below) indicates a pair of bar charts showing the low immunogenicity (top panel) and immunosuppressivity (bottom panel) of MAPCs in mixed lymphocyte reactions (MLR), where PHA is phytohemagglutinin is used as a control (i.e., a positive control for T-cell activation; paragraph 152; in response to Appellants’ arguments):

    PNG
    media_image3.png
    499
    605
    media_image3.png
    Greyscale

As noted in Maziarz FIG. 3, the bar charts show the low immunogenicity (top panel) and immunosuppressivity (bottom panel) of MAPCs in mixed lymphocyte reactions (MLR) (paragraph 152; in response to Appellant’s arguments).  In the top panel: B+B=donor B+donor B (self to self); B+A=donor B+donor A (allogeneic T-cell activation); B+K=donor B+donor K (allogeneic T-cell activation); B+R=donor B+donor R; B+T=donor B+donor T; donor B+PHA (PHA=positive control); B+BMPC=donor B+MAPC (paragraph 152; in response to Appellant’s arguments).  
The same result was achieved with twelve different donors, where in the bottom panel: donor W+donor W (self to self); donor W+donor A (allogeneic T-cell activation; positive control); donor W+donor T (allogeneic T-cell activation; positive control); donor W+MSC; donor W+MAPC (MAPCs indicated as W+17); donor W+PHA (PHA positive control); donor W+donor A+MSC; donor W+donor A+MAPC (MAPCs indicated as W+17); donor W+donor T+MSC; donor W+donor T+MAPC (MAPCs indicated as W+17); donor W+donor P+MSC; donor W+donor P+MAPC (MAPCs indicated as W+17).  PHA is phytohemagglutinin (positive control for T-cell activation).  FIG. 3 shows that human MAPCs exhibit low in vitro immunogenicity and are immunosuppressive when added to otherwise potent T-cell MLRs (paragraph 402).  It is noted that T-cell activators such as concanavalin A activate T-cells which then leads to T-cell proliferation.
Unless there is a definition contrary to the above interpretation and teachings from Maziarz, Appellant’s arguments in view of the Declaration would have no effect on changing the meaning of the word “activation.”  In view of the above (in response to Appellant’s arguments), Maziarz does teach the use of activated T-cells in addition to T-cell proliferation.  
As noted in the rejection of record, the claims are directed to a method of constructing a cell bank, where the first steps are expanding and storing cells (i.e., any cell, in this case, MAPCs, the same cells as Appellant), and the step of contacting any cell with a leukocyte and detecting in vitro an effect (any effect, which is reasonably interpreted as a positive, negative or neutral effect).  
The claims are open to any effect (positive, negative or neutral) on (1), (2), (3) or (4) (as well as effect combinations as discussed in the claim interpretation, above; expressly incorporated herein) and does not further limit the claim as to what the effect can be.  
In view of the above claim interpretation, the claims are not limited to a positive, negative or neutral effect (result).  When the claim is not setting forth any effect (result), detection can also be a neutral state of events (i.e., no effect), which is also a detectable effect in addition to a positive or negative effect (result).  All the claim requires is that a cell (any cell, in this case, MAPCs, the same cells as Appellant) contacts a leukocyte and detecting an effect.  Additionally, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).  
In view of the above, the instant claims encompass detection that can be a direct or an indirect effect.  The claims do not indicate a direct effect (i.e., directly linked).  The MAPCs in Maziarz are non-embryonic, non-germ cells that express one or more of oct4, telomerase, rex-1, and rox-1 and that the MAPCs differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers.  The prior art (Maziarz) teaches the same cells (MAPCs) that express the same markers for the same purpose and uses the same expansion and storage methods as Appellant.  Appellant has not contested that the MAPCs in Maziarz do not have these properties.  Even if there is an indirect effect within an in vitro assay with the Maziarz MAPCs, in view of the above, the instant claims encompass a direct or indirect effect (where the claims are not limited to a positive, negative or neutral effect (result)).
Appellant’s arguments are further not persuasive since as noted above, the claims are open to any effect (positive, negative or neutral) on (1), (2), (3) or (4) and does not further limit the claim as to what the effect can be.  
In view of the above and claim 29, Maziarz teaches:
Claim 29 limitation:
Maziarz (paragraph(s)):


A method to construct a cell bank
47
comprising expanding and storing cells
47, 172, 200, 277, 337, 338, 340 and 384
further comprising detecting in vitro the effect of the cells
205-210, 402, 404,406-412, 421-423 and 434-438;
on

 (1) Leukocyte extravasation


121,122,124, 205-210, 311-313 402, 404,406-412, 421-423 and 434-438;
or alternatively   (2) Leukocyte adhesion to vascular endothelium or to isolated endothelial cells

or alternatively (3) Fut-7expression on a leukocyte

or alternatively (4) Expression of CD15s on a leukocyte;



by contacting cells (i.e., “the” cells or “any” cells) with leukocytes and detecting the level of one or more of effects (1)-(4), 
205-210, 402, 404,406-412, 421-423 and 434-438;


Maziarz teaches that secretion of factors, including trophic factors, can contribute to the efficacy of MAPCs for limiting inflammatory damage (paragraph 209).  Maziarz also teaches that by these and other mechanisms, MAPCs can provide beneficial immunomodulatory effects (paragraph 210).  Maziarz further teaches that once MAPCs are established in culture, cells could be frozen and stored as frozen stocks and thus can be kept available for use when needed where MAPCs may be used to treat inflammatory diseases, either as a sole agent or adjunctively (paragraphs 47, 313 and 337; MAPCs are banked for future administration to a subject).
In view of the above table and the above claim interpretation, Maziarz teaches in vitro methods where a cell (MAPCs) is in contact with leukocytes (lymphocytes), and detecting an effect the cells have on the leukocytes (lymphocytes).  Additionally, the effect of the cells that is detected is, among others, that MAPCs suppress proliferation of activated T-cells, where MAPCs have the ability to suppress proliferation of syngeneic and non-matched (allogeneic) T-cell proliferative responses, MAPCs have the ability to modulate, and suppress immune responsiveness via in vitro T-cell proliferation assays and that MAPCs have a strong immunosuppressive effect.  Also noted in the above tables, Maziarz teaches the steps for constructing a cell bank where cells (MAPCs, the same as Appellant, express the same markers for the same purpose) are expanded and stored.  Maziarz teaches an in vitro assay of contacting the cell (MAPCs) with a leukocyte and detecting in vitro the effect of the cell (MAPCs), where the MAPCs suppress proliferation of activated T-cells.
As noted, the claims are directed to a method that comprises expanding and storing cells (i.e., any cell, in this case, MAPCs, the same cells as Appellant), and the step of contacting any cell with a leukocyte and detecting an effect (any effect, which is reasonably interpreted as a positive, negative or neutral effect).  The claims are open to any effect (positive, negative or neutral) on (1), (2), (3) or (4) (as well as effect combinations as discussed in the claim interpretation, above; expressly incorporated herein) and does not further limit the claim as to what the effect can be.  In view of the above claim interpretation, the claims are not limited to a positive, negative or neutral effect (result).  When the claim is not setting forth any effect (result), detection can also be a neutral state of events (i.e., no effect), which is also a detectable effect in addition to a positive or negative effect (result).  All the claim requires is that a cell (any cell) contacts a leukocyte and detecting an effect.  Additionally, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).  
With regard to Appellant’s arguments that the technical facts of the rebuttal evidence was not evaluated (Appeal Brief, pages 18-19), such arguments have been considered and found not persuasive.  As noted above, the instant claims are directed to a method that comprises expanding and storing cells (i.e., any cell, in this case, MAPCs, the same cells as Appellant), and the step of contacting any cell with a leukocyte and detecting an effect (any effect, which is reasonably interpreted as a positive, negative or neutral effect).  The claims are open to any effect (positive, negative or neutral) on (1), (2), (3) or (4) (as well as effect combinations as discussed in the claim interpretation, above; expressly incorporated herein) and does not further limit the claim as to what the effect can be.  The instant claims encompass detection that can be a direct or indirect effect.  The claims do not indicate a direct effect (i.e., directly linked).  The MAPCs in Maziarz are non-embryonic, non-germ cells that express one or more of oct4, telomerase, rex-1, and rox-1 and that the MAPCs differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers.  
The prior art (Maziarz) teaches the same cells (MAPCs) that express the same markers for the same purpose and uses the same expansion and storage methods as Appellant.  Appellant has not contested that the MAPCs in Maziarz do not have these properties.  Even if there is an indirect effect within an in vitro assay with the Maziarz MAPCs, in view of the above, the instant claims encompass a direct or indirect effect (where the claims are not limited to a positive, negative or neutral effect (result)).  It is further noted that despite repeatedly noting the above, Appellant has not substantively amended claim 29 throughout prosecution (including after the PTAB decision dated 2/26/2020) other than minor word shuffling and adding dependent claims that are inherent within cells such as MAPCs (which Maziarz teaches; see the above charts; expressly incorporated herein).
With regard to the Declaration from Dr. Valentin-Torres, as noted in MPEP § 716.01(c)(III), although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue.  Also noted in MPEP § 716.01(c)(III), in assessing the probative value of an expert opinion, the Examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.
In view of the above, one consideration weighed regarding the Declarant’s opinion is that the interest of Dr. Valentin-Torres in the outcome of the case is high since Dr. Valentin-Torres is employed as a senior immunologist to the assignee of the instant Application.  Further, Dr. Valentin-Torres indicates on page 5 (section 5) of the Declaration that she was asked to give a legal opinion of whether the rejected claims are “obvious” since Dr. Valentin-Torres recognized that “obviousness” is a legal term where Dr. Valentin-Torres describes sufficient motivation required in view of the prior art and a person of ordinary skill in the art.  As noted above, testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue.
In view of this, it is noted that with regard to motivation, Appellant’s and Declarant’s arguments are not persuasive since the fact that Appellant (Declarant) has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Appellant’s and Declarant’s arguments are also not persuasive in view of the teachings above (including the above figures and charts; in response to Appellant’s arguments) and the supplied rationale within the rejection of record (expressly incorporated herein).  
As provided above (in response to Appellant’s arguments) the figures and additional citations from Maziarz show that Maziarz does provide teachings of both activation and proliferation of T-cells, which MAPCs suppress such activities.  Appellant and Declarant gloss over that there are T-cell activators such as concanavalin A utilized in the in vitro assays instead of APCs, where as shown above, concanavalin A activates T-cells which then leads to T-cell proliferation.  Declarant provides only an opinion of the assays in general, not that the results show that MAPCs do not suppress proliferation of activated T-cells or that MAPCs of Maziarz are different than the ones of Applicant’s specification and that are encompassed within the instant clams. 
As noted in the rejection of record, another consideration of the opinion Declaration weighed is that Appellant has not provided any evidence that the MAPCs of Maziarz are different from the MAPCs of the present invention.  
Further, Appellant admits that they do not dispute that Maziarz teaches MAPCs (Appeal Brief, page 19).  As noted in the above tables, Maziarz teaches the steps where cells (MAPCs, the same cells as Applicant, expressing the same markers for the same purpose) are in an in vitro assay in which the cell (MAPCs) are in contact with a leukocyte and detecting in vitro the effect of the cell (MAPCs), where the MAPCs suppress proliferation of activated T-cells.  Additionally, the effect of the cells that is detected is, among others, that MAPCs suppress proliferation of activated T-cells, where MAPCs have the ability to suppress proliferation of syngeneic and non-matched (allogeneic) T-cell proliferative responses, MAPCs have the ability to modulate, and suppress immune responsiveness via in vitro T-cell proliferation assays and that MAPCs have a strong immunosuppressive effect.  Therefore, in view of the above and the teachings within the rejection of record, the MAPCs of Maziarz will inherently have the same properties in detecting in vitro the effect of the cells on, e.g., leukocyte extravasation and/or leukocyte adhesion. 
As noted above, Maziarz teaches that secretion of factors, including trophic factors, can contribute to the efficacy of MAPCs for limiting inflammatory damage (paragraph 209).  Maziarz also teaches that by these and other mechanisms, MAPCs can provide beneficial immunomodulatory effects (paragraph 210).  Maziarz further teaches that once MAPCs are established in culture, cells could be frozen and stored as frozen stocks and thus can be kept available for use when needed where MAPCs may be used to treat inflammatory diseases, either as a sole agent or adjunctively (paragraphs 47, 313 and 337; MAPCs are banked for future administration to a subject).
It is noted in view of the teachings in the rejection of record, MAPCs were known to have pleiotropic functions, not limited to a narrow subset of functions, where contacting MAPCs with a leukocyte, as disclosed in Maziarz (and as claimed), one is inherently detecting in vitro the effect of the cells on, e.g., leukocyte extravasation and/or leukocyte adhesion (see the rejection of record, and the above charts, figures and paragraphs; expressly incorporated herein).  
Appellant’s (Declarant’s) argument regarding activation is not persuasive as discussed above.  As noted above, since it appears Appellant (Declarant) did not provide any definition of activation within the specification, activation can be broadly construed as any activity that is the initiation of any function.  In view of the above discussion with supplied figures (in response to Appellant’s arguments), unless there is a definition contrary to the interpretation, Appellant’s arguments in view of the Declaration would have no effect on changing the meaning of the word.  In view of the above, T-cell activation broadly encompasses T-cell proliferation where MAPC cells have an effect on such cells.  
The MAPCs in Maziarz have the characteristics required and claimed in the instantly claimed method steps.  That is, Maziarz teaches that MAPCs are contacted with T-cells (leukocytes) and an effect is detected in an in vitro assay which is clearly taught in the examples (see among others, Maziarz, Examples 6 and 7; expressly incorporated herein; emphasis added) where an in vitro assay is conducted and the results demonstrate an effect.
Regardless of what Declarant believes and has opined, Maziarz teaches T-cell activation as noted above, further in view of the broadly construed definition of activation, proliferation is the initiation of an action which makes it an activation that is in addition to the T-cell activation within the assay of Maziarz. 
Appellant’s argument (based on the Declaration) that the skilled artisan would only have understood from Maziarz that MAPCs suppress T-Cell Proliferation (Appeal Brief, pages 15-16), it appears Appellant is arguing that a person of ordinary skill in the art would have been only motivated to only assay the effect of MAPCs on T-cell proliferation.
This is not persuasive since as noted in the rejection of record and discussed above, the MAPCs within Maziarz have the characteristics required and claimed in the instantly claimed method steps.  That is, Maziarz teaches that MAPCs are contacted with T-cells (leukocytes) and an effect is detected in an in vitro assay which is clearly taught in the examples (see Maziarz, Examples 6 and 7; expressly incorporated herein) where an in vitro assay is conducted and the results demonstrate an effect (emphasis added; see also the above paragraphs concerning motivation, Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) and MPEP § 2144 (IV)) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem; expressly incorporated herein).
As noted and reiterated, Appellant has not contested that the MAPCs in Maziarz do not have the above cited properties (see the MAPC properties in the above synopsis and in the claim limitation Tables; expressly incorporated herein).
Accordingly, all properties of the cells would be inherent within the claimed method steps.  As indicated in MPEP § 2112(I) “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112(I)).
In view of the above, Maziarz teachings show no motivation is necessary since Maziarz teaches an in vitro assay of MAPCs for T-cell activation (i.e., the MAPCs are in contact with activated T-cells - leukocytes).  Maziarz teaches performing the assays, which is evidence of performing the claimed assay.  There is no motivation or outside knowledge necessary for performing the assay.  The in vitro assay is provided in Maziarz.  As noted above, the difference that is pointed out is that Maziarz does teach the in vitro assay but does not provide a detailed explanation of what the downstream consequences of the results mean in regard to all of the pleiotropic functions the MAPCs have (e.g., that the assay means that there is leukocyte extravasation or leukocyte adhesion to vascular endothelium).
A person of ordinary skill in the art knows both Maziarz and Korngold and would look at the results from the Maziarz assays and even though Maziarz does not explicitly explain all the consequences that follow from the results, a person of ordinary skill in the art would have understood those consequential results since they would understand the pleiotropic functions of MAPCs, and from the evidence provided by Korngold that suppressing T-cell activation means that there is suppressed leukocyte extravasation.  
As noted above, the only thing that’s missing from Maziarz is the meaning of the results, and such meaning, in conjunction with the evidence provided by Korngold is inherent within Maziarz (MPEP § 2112 (II)). 
Based on Maziarz, a person of ordinary skill in the art would have been able to able to grasp the teachings of Maziarz (as evidenced by Korngold) more broadly than Declarant asserts.
Additionally, it is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
As noted above, Maziarz teachings show no motivation is necessary since Maziarz teaches an in vitro assay of MAPCs for T-cell activation (i.e., the MAPCs are in contact with activated T-cells - leukocytes).  Maziarz teaches performing the assays, which is evidence of performing the claimed assay.  There is no motivation or outside knowledge necessary for performing the assay.  The in vitro assay is provided in Maziarz.  
In view of the above, the instant claims encompass detection that can be a direct or indirect effect.  The claims do not indicate a direct effect (i.e., directly linked) as Appellant appears to argue.  
Even if there is an indirect effect within an in vitro assay with the Maziarz MAPCs, in view of the above, the instant claims encompass a direct or indirect effect (where the claims are not limited to a positive, negative or neutral effect (result)).
Appellant’s (Declarant’s) argument concerning motivation is also not persuasive since Appellant is narrowly interpreting the teachings of Maziarz.  As noted above, Maziarz teaches the same cells (MAPCs) that express the same markers for the same purpose as Appellant.  Also noted is that Maziarz teaches that MAPCs are well known in the art to have pleiotropic functions (as expressly taught by Maziarz and as evidenced by Korngold) and are pluripotent cells that are not limited by their function to a single defined function or even a narrow subset of functions, which is expressly demonstrated by Maziarz (see for example paragraphs 121,122,124, 205-210, 311-313 402, 404, 406-412, 421-423 and 434-438).
As noted in the rejection of record, the claims are directed to an in vitro method of detecting the effect of cells (any cells, in this case, MAPCs, the same cells as Appellant) on effects (1)-(4), and the step of contacting any cell with a leukocyte (or endothelial cell) and detecting an effect (any effect, which is reasonably interpreted as a positive, negative or neutral effect).  In view of the above, the claims are open to any effect (positive, negative or neutral) on (1), (2), (3) or (4) and does not further limit the claim as to what the effect can be.  
In view of the above claim interpretation, the claims are not limited to a positive, negative or neutral effect (result).  When the claim is not setting forth any effect (result), detection can also be a neutral state of events (i.e., no effect), which is also a detectable effect in addition to a positive or negative effect (result).  All the claim requires is that cells (i.e., any cell) contacts a leukocyte and detecting one or more effects (1) - (2), or, contacting cells (i.e., any cell) with an endothelial cell and detecting one or more effects (3) - (4).
In light of the Maziarz teachings and the evidence by Korngold, if MAPCs suppress activation of leukocytes, the MAPCs suppress production of the inflammatory cytokines, such as TNF-α, IFN-γ, IL-2 and therefore MAPCs suppress leukocyte extravasation or leukocyte adhesion to vascular endothelium.  
It is again noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  
Consequently, where Maziarz teaches an in vitro assay of observing an effect of MAPCs on leukocyte activation, that assay is inherently a detection of an effect of MAPCs on leukocyte extravasation or leukocyte adhesion to vascular endothelium.
In view of the above, the Appellant’s arguments and Declaration were considered and found not persuasive based on the considerations discussed above, where the Declaration was weighed against the teachings of Maziarz, in view of the provided claim interpretations.  
Accordingly, the rejection is maintained for claims 29-31 and 38-45.
(C) Response to Rejection under 35 U.S.C § 103(a)

Initially, it is noted that the Office Action dated 8/16/2021 is expressly incorporated herein.  With regard to Appellant’s arguments concerning this rejection under 35 U.S.C. § 103(a) (Appeal Brief, pages 19-20), Appellant relies on arguments from the rejection of Maziarz (as evidenced by Korngold), above, to argue this rejection.  Therefore, the response set forth above for the rejection based on Maziarz (as evidenced by Korngold), above, also applies to this rejection.
(D) Response to Provisional Double Patenting Rejection (D)(1) and (D)(2):  
Appellant requests that the above provisional rejections be held in abeyance (Appeal Brief, page 20).  As noted in the double patenting rejection paragraphs within the Office Action dated 8/16/2021, Appellant’s request is noted and denied.  See 37 C.F.R. § 1.111, which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  It is additionally noted that a Patent Board Decision –Examiner Affirmed was made by the Patent Trial and Appeal Board on 3/3/2020 for co-pending Application No. 14/051,164.  Appellant has subsequently filed a new Appeal Brief on 12/14/2021.
In view of the teachings and the rationales discussed above (expressly incorporated herein), the references teach the instantly claimed invention.
For the above reasons, it is believed that the above rejections should be sustained.
Respectfully submitted,
/Paul D. Pyla/

Paul D. Pyla
Examiner, Art Unit 1653 

Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653  


/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.